UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2408


LAWRENCE VERLINE WILDER, SR.,

                Plaintiff - Appellant,

          v.

ATTORNEY GENERAL ERIC HOLDER,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:14-cv-00215-BO)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lawrence Verline Wilder, Sr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We   have   reviewed     the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Wilder v. Holder, No. 7:14-cv-00215-BO (E.D.N.C. Dec.

16, 2014).      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the   materials

before   this    court   and   argument     would   not    aid   the   decisional

process.



                                                                         AFFIRMED




                                        2